DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 1 is amended. Claims 1-9 are pending.
Status of Previous Rejections
The rejections of Claims 1-9 under 35 U.S.C. 103 as being unpatentable over Kudo (US 2017/0178776, hereinafter “Kudo”) have been withdrawn in view of the amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over JP’820 (JP H05-255820A, IDS dated 05/20/2021, hereinafter “JP’820”), and further in view of US’056 (US 2010/0084056, hereinafter “US’056”).
Regarding claims 1-2 and 4, JP’820 teaches a soft magnetic alloy having formula Fe75Cu1Si12B9Nb3 (Abstract; Table 2, Sample No. 2). F’(x)=0.19 and y=0.43. Thus, y meets the recited formula f’(x)≤y≤0.97.
JP’820 does not teach the recited amount of C. US’056 teaches a soft magnetic alloy that is analogous to the alloy of JP’820 (Abstract). US’056 discloses that adding 0-5 at% C relative to (Si+B) amount could adjust the magnetic properties ([0021]; [0043]). Thus, it would be obvious to one of ordinary skill in the art to add 0-5 at% C relative to (Si+B) amount as taught by US’056 in the alloy of JP’820 in order to adjust the magnetic properties of the alloy as disclosed by US’056. The amount of C disclosed by US’056 overlaps the recited amount C in claim 1 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I. Assuming 0.1 at% of B is replace by C to Sample No. 2 of JP’820, the alloy has formula Fe75Cu1Si12B8.9Nb3C0.1. F’(x)=0.19 and y=0.426. Thus, y meets the recited formula f’(x)≤y≤0.97. y(100-x-a-b-c)=8.9, which is close to the range defined by the recited formula in claim 2 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
JP’820 discloses that the grain size is 8-30 nm ([0023]). JP’820 is silent on the volume percentage of the nanocrystalline grains. US’056 discloses that the average grain size of the crystalline grains after anneal is preferably not more than 30 nm, and the volume fraction of the crystalline grains is preferably not less than 50% in order to allow the realization of an alloy having better soft magnetism and a lower 
JP’820 discloses that the soft magnetic alloy is made into a ribbon ([0026]). JP’820 does not teach the alloy is made into powder. US’056 discloses that the soft magnetic alloy can be made into a ribbon or a powder ([0048]). It would be obvious to one of ordinary skill in the art that the soft magnetic alloy disclosed by JP’820 may be made into powder as disclosed by US’056.
Regarding claim 3, JP’820 discloses that the alloy contains an amorphous structure ([0021]).
Regarding claims 5-6, Sample No. 2 in Table 2 of JP’820 do not contain Al or Ti, which meets the limitation recited in claims 5-6.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over JP’820 (JP H05-255820A, IDS dated 05/20/2021, hereinafter “JP’820”), and further in view of US’056 (US 2010/0084056, hereinafter “US’056”) and US’010 (US 2010/0230010, hereinafter “US’010”).
Regarding claims 7-9, US’056 discloses that the soft magnetic alloy can be made into a ribbon or a powder ([0048]). Using a soft magnetic powder in making a magnetic core is well-known to one of ordinary skill in the art as evidenced by US’010. US’010 .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/775318 of (US 2020/0243237). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 of copending Application No. 16/775318 teach all the limitations recited in the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733